727 N.W.2d 594 (2007)
SUBURBAN MOBILITY AUTHORITY REGIONAL TRANSPORTATION and Amalgamated Transit Union Local 1564, Respondents-Appellees,
v.
Monica L.B. JOHNSON, Charging Party-Appellant.
Docket No. 131039. COA No. 258958.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the March 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for miscellaneous relief is GRANTED.